DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US 7,708,600).
Regarding claim 1: Wu teaches a plug electrical connector 100 (Fig. 1), comprising: a body 2, 3 (Fig 1), comprising a top surface (at 31; Fig. 1), two side surfaces (at 42 and opposite; Fig. 1) opposite to each other, at least one locking slot 311, 321, and a pair of locking protrusions 42, wherein the top surface is bordered between the two side surfaces (Figs. 1-2), the at least one locking slot 311, 321 is located on the top surface (Fig. 4), and the pair of locking protrusions 42 are located on the two side surfaces (Figs. 1-2); and a plurality of cable terminals 4, penetrating through the body (Fig. 4), arranged between the two side surfaces in an axial direction (Fig. 9), wherein the plug electrical connector 100 is adapted to be butted to a receptacle electrical connector 200 (Fig. 13), and the plug electrical connector 100 is engaged with the receptacle electrical connector 200 with the at least one locking slot 311, 321 and the pair of locking protrusions 42 (Col. 5, lines 48-67 and Col. 6, lines 1-3 and see Fig. 13).  
Regarding claim 2: Wu teaches all the limitations of claim 1 and further teaches wherein the at least one locking slot 311, 321 is located outside a range of an orthographic projection of the cable terminals on the top surface (see Figs. 1-4).  
Regarding claim 3: Wu teaches all the limitations of claim 1 and further teaches wherein the body comprises a pair of locking slots 311, 321, and an orthographic projection of the cable terminals 4 on the top surface is located between the pair of locking slots (Fig. 4).  
Regarding claim 4: Wu teaches all the limitations of claim 1 and further teaches wherein the body comprises an electrical insulation member 2, 5 and at least one conductive member 31, 32, 42, the cable terminals 4 penetrate through the electrical insulation member (Fig. 9), the conductive member 31, 32, 42 covers two different surfaces of the electrical insulation member (Fig. 4), and the pair of locking protrusions 42 are located on an elastic arm structure (at 420; Fig. 4) of the conductive member (Fig. 4).  
Regarding claim 5: Wu teaches all the limitations of claim 4 and further teaches wherein the body comprises a pair of conductive members 31, 32, 42 located on opposite sides of the cable terminals 4 in the axial direction (Fig. 4), and portions of the pair of conductive members form the two side surfaces (see Figs. 1-4).  
Regarding claim 6: Wu teaches a receptacle electrical connector 200 (Fig. 1), adapted to be disposed on a circuit board 9 (Fig. 1), wherein the receptacle electrical connector 200 comprises: a body 6, 8, comprising a top plate 80, two side plates 82 opposite to each other (Fig. 4), at least one locking protrusion 800, and a pair of locking slots (at 720; Fig. 13), wherein the top plate is bordered between the two side plates (Figs. 1-4), the at least one locking protrusion 800 is located on the top plate (Fig. 1), and the pair of locking slots are located on the two side plates (Fig. 13); and a plurality of terminals 7, penetrating through the body (Fig. 7), welded to the circuit board 9 (see Fig. 7), arranged between the two side plates in an axial direction (Fig. 13), wherein the receptacle electrical connector 200 is adapted to be butted to a plug electrical connector 100 and is engaged with the plug electrical connector 100 with the at least one locking protrusion 800 and the pair of locking slots (see Col. 5, lines 48-67 and Col. 6, lines 1-3 and Fig. 13).  
Regarding claim 7: Wu teaches all the limitations of claim 6 and further teaches wherein the at least one locking protrusion 800 is located outside a range of an orthographic projection of the terminals on the top plate (Figs. 1-2).  
Regarding claim 8: Wu teaches all the limitations of claim 6 and further teaches wherein the body 6, 8 comprises a pair of locking protrusions 800, and an orthographic projection of the terminals 7 on the top plate is located between the pair of locking protrusions (see Figs. 4-5).  
Regarding claim 9: Wu teaches all the limitations of claim 6 and further teaches wherein the body 6, 8 comprises an electrical insulation member 6 and a conductive member 8, 72, the terminals 7 penetrate through the electrical insulation member 6 (Fig. 7), and the conductive member 8, 72 comprises the top plate, the two side plates (see Figs. 4-5), the at least one locking protrusion 800, and the pair of locking slots (see Figs. 1-5).  
Regarding claim 10: Wu teaches all the limitations of claim 9 and further teaches wherein the conductive member 8, 72 extends in the axial direction and crosses opposite sides of the electrical insulation member 6 (see Figs. 1-5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-982 for pertinent prior art, specifically focusing on connector assemblies having both protrusions and slots used for locking a mating connection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833